222 F.3d 1046 (9th Cir. 2000)
ADRIAN SALMON,  Petitioner-Appellant, v.M. CARILLO; DANIEL E. LUNGREN, Attorney General, Respondent-Appellee.
No. 96-55707
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed August 2, 2000

D.C. No. CV-95-03554-DT, Central District of California
Before: Otto R. Skopil, Jr., Stephen Reinhardt, and Susan P. Graber, Circuit Judges.

AMENDED ORDER

1
The order filed June 28, 2000 is amended as follows: In light of the opinion of the United States Supreme Court in Roe v. Flores-Ortega, 120 S.Ct. 1029 (2000), it is ORDERED that this case be remanded to the district court for an evidentiary hearing on Petitioner's plea-related and appeal-related ineffectiveness of counsel claims. With this amendment, the petition for rehearing is denied.